In a habeas corpus proceeding, the appeal is from a judgment of the Supreme Court, Westchester County *874(Ruskin, J.), dated February 23, 1987, which dismissed the proceeding.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
Jeffrey Alexander has been released from custody, and is, therefore, not entitled to the extraordinary relief of habeas corpus (see, People ex rel. Owens v Sullivan, 128 AD2d 572; People ex rel. Kitchen v Sullivan, 121 AD2d 415; see also, People ex rel. Julio v Walters, 58 NY2d 881; People ex rel. Davidson v Walters, 100 AD2d 917). Lawrence, J. P., Weinstein, Kooper and Sullivan, JJ., concur.